Title: From Benjamin Franklin to Mary Hewson, 8 July 1772
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Birmingham, July 8. 72
I arrived here yesterday in my Return from the North. This Morning I had the Pleasure of receiving yours of the 6th. I am sorry that my Engagements here will not permit to be in London on your Wedding Day, but I repeat my Wishes of Happiness to you on that Occasion, and pray that you may have many Returns of that Day each happier than its Predecessor, from a Reflection on the constant Felicity the Nuptial State has afforded you.
I must request Mr. Hewson to get the Machine sent by Osborne if possible. The Direction will be the same with that of the enclos’d Letter. [In the margin:] Upon second Thoughts I write no letter to Philadelphia from hence. The Direction is For Dr. Cadwalader Evans, Philadelphia.
I rejoice to hear of all your Welfares. My Love to all. I hope to be in Town on Sunday. I am, my dear Friend, Yours most affectionately
B Franklin
 
Endorsed: July 8—72
